DETAILED ACTION
In response to communication filed on 15 December 2020, claims 1, 3-4. 6, 8, 11-12 and 16-23 are amended. Claims 2, 5, 14-15, 24, 30 and 31 are canceled. Claims 33-40 are added. Claims 1, 3-4, 6-13, 16-23, 25-29 and 32-40 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2020 has been entered.

Response to Arguments
Applicant’s arguments, see “Claim Objections”, filed on 15 December 2020, has been carefully considered and based on the canceled claim the objections related to claim 2 has been withdrawn.

Applicant’s arguments, see “35 U.S.C. § 103 Rejections”, filed on 15 December 2020, have been carefully considered and are not persuasive since the arguments are related to newly added limitations and are addressed in the rejection below.



Claim Objections
Claims 12, 23, 25, 27 and 28 are objected to because of the following informalities:  
Claim 12 recites “pf the distributed file share” should read as -- of the distributed file share-- since it appears to be a typographical error. 
Claims 23, 25 and 28 includes the term “IP” which is a term that has been introduced in the abbreviation form without clarifying the unabbreviated form of this claim term. 
Claim 27 depends on claim 14 and claim 14 is a canceled claim and that appears to be a typographical error. For the purpose of examination “The system of claim 14” in claim 27 should read as --The system of claim 8--. Also based on this dependency, “the first file server virtual machine” should read as --the file server virtual machine-- as it appears to be a typographical error that can cause antecedent basis issue.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 16, 20, 21, 34, 36, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Aron et al. (US 9,009,106B1, hereinafter “Aron”) in view of Love et al. (US 9,497,257 B1, hereinafter “Love”).

Regarding claim 1, Aron teaches
A system comprising: (see Aron, [col9 line44] “a storage management system for a virtualization environment”). 
a virtualized file server comprising (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8) a first file server virtual machine hosted on a first host machine, the first file server virtual machine (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as first file server virtual machine is on 700a server interpreted as first host machine) being configured to manage a first portion of a distributed file share of storage items, (see Aron, [10 lines35-40] “The multiple permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”; Fig. 8 – 722 has been interpreted as first portion of storage) the first file server virtual machine being further configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as first file server virtual machine) process storage item access operations (see Aron, [col10 lines38-40] “permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) from user virtual machines hosted on the first host machine (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, for storage items of the distributed file share and (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) a second file server virtual machine hosted on a second host machine, the second file server virtual machine (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine is on 700b server interpreted as second host machine) being configured to manage a second portion of the distributed file share of storage items including a particular storage item, (see Aron, [10 lines35-40] “The multiple permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”; Fig. 8 – 724 has been interpreted as second portion of storage) wherein the first file server virtual machine is configured to: (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a).
from a user virtual machine of the user virtual machines hosted on the first host machine: (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; 
of the distributed file share of storage items; and (see Aron, [col10 lines33-38] “a distributed platform that contains… multiple-tiers of storage. The multiple tiers of storage includes storage that is accessible through a network 140, such as cloud storage 726 or networked storage 728… These collected storage devices, both local and networked, form a storage pool 760”). 
the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine). 
Aron does not explicitly teach in response to receipt of a referral request for the particular storage item from a user virtual machine; look up a file share path for the particular storage item in a map of at least a portion of the distributed file share of storage items; provide a referral including the file share path that identifies the second file server virtual machine. 
However, Love teaches the concept of file referral and also teaches 
in response to receipt of a referral request for the particular storage item perform specific functionality (see Love, [col3 lines9-11] “When… sends a request to access data on First Server 102, First Server 102 either allows access to the data, or attempts to locate the data”). 
	look up a file share path for the particular storage item in a map of at least a portion of data (see Love, [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, 
	provide a referral including the file share path that identifies second server data (see Love, [col5 line7] “a server may return a referral to the actual container location”; [col5 line46] “a file level referral is used to redirect the client to a second repository”; [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of requests and returning the referrals based on a specific criteria as being disclosed and taught by Love in the system taught by Aron to yield the predictable results of significantly improving the process of accessing information in data systems (see Love, [col1 line40] “There is a need, therefore, for an improved method, article of manufacture, and apparatus for accessing information in data systems”). 

Regarding claim 16, Aron teaches
A method comprising: (see Aron, [col20 lines57] “A computer-implemented method”).
from a user virtual machine hosted on a first host machine (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 – 702a and 702b has been interpreted as user virtual machines is on at a first file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a) of a virtualized file server: (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8).
of a distributed file share of storage items (see Aron, [col10 lines33-38] “a distributed platform that contains… multiple-tiers of storage. The multiple tiers of storage includes storage that is accessible through a network 140, such as cloud storage 726 or networked storage 728… These collected storage devices, both local and networked, form a storage pool 760”) managed by the virtualized file server, (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8) wherein the first file server virtual machine(see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as first file server virtual machine) manages a first portion of the distributed file share of storage items, (see Aron, [10 lines35-40] “The multiple permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”; Fig. 8 – 722 has been interpreted as first portion of storage) wherein the first file server virtual machine is hosted on the first host machine and (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the processes storage item access operations (see Aron, [col10 lines38-40] “permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) from the user virtual machine (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; Fig. 8 – 702a and 702b has been interpreted as user virtual machine) for storage items of the distributed file share of storage items; and (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”).
a second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine) of the virtualized file server (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8) hosted on a second host machine, (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine is on 700b server interpreted as second host machine) wherein the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The manages a second portion of the distributed file share of storage items including the particular storage item (see Aron, [10 lines35-40] “The multiple permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”; Fig. 8 – 724 has been interpreted as second portion of storage). 
Aron does not explicitly teach in response to receipt of a referral request for a particular storage item from a user virtual machine; looking up a file share path for the particular storage item in a map of at least a portion of a distributed file share of storage items; providing a referral including the file share path that identifies a second file server virtual machine. 
However, Love teaches the concept of file referral and also teaches 
in response to receipt of a referral request for a particular storage item perform specific functionality (see Love, [col3 lines9-11] “When… sends a request to access data on First Server 102, First Server 102 either allows access to the data, or attempts to locate the data”). 
	looking up a file share path for the particular storage item in a map of at least a portion of data (see Love, [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”).
	providing a referral including the file share path that identifies second server data (see Love, [col5 line7] “a server may return a referral to the actual container location”; [col5 line46] “a file level referral is used to redirect the client to a second repository”; [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of requests and returning the referrals based on a specific criteria as being disclosed and taught by Love in the system taught by Aron to yield the predictable results of significantly improving the process of accessing information in data systems (see Love, [col1 line40] “There is a need, therefore, for an improved method, article of manufacture, and apparatus for accessing information in data systems”). 

Regarding claim 21, Aron teaches
At least one non-transitory computer readable medium media encoded with instructions that when executed (see Aron, [col20 lines17-20] “The term "computer readable medium" or "computer usable medium" as used herein refers to any medium that participates in providing instructions to processor 1407 for execution”) by a host including a file server virtual machine (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as file server virtual machine is on 700a server interpreted as a host) associated with a first portion of a distributed file share of storage items, (see Aron, [10 lines35-40] “The multiple permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, the file server machine being configured to (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as file server virtual machine is on 700a server interpreted as a host) process storage item access operations (see Aron, [col10 lines38-40] “permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) from a plurality of user virtual machines hosted on the host (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 – 702a and 702b has been interpreted as user virtual machines is on 700a server interpreted as host machine) for items of the distributed file share, (see Aron, [10 lines35-40] “The multiple permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”; Fig. 8 – 722 has been interpreted as first portion of storage) cause the file server virtual machine to: (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The 
from a user virtual machine of the plurality of user virtual machines hosted on the host,… (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 – 702a and 702b has been interpreted as user virtual machines is on 700a server interpreted as host machine) of a second portion of the distributed file share of storage items: (see Aron, [10 lines35-40] “The multiple permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”; Fig. 8 – 724 has been interpreted as second portion of storage).
of the distributed file share of storage items; and (see Aron, [col10 lines33-38] “a distributed platform that contains… multiple-tiers of storage. The multiple tiers of storage includes storage that is accessible through a network 140, such as cloud storage 726 or networked storage 728… These collected storage devices, both local and networked, form a storage pool 760”). 
a second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine) associated with the second portion of the distributed file share of storage items, (see Aron, [10 lines35-40] “The multiple permits management of local storage 722/724 that is wherein the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine) is hosted on a separate physical machine from the host (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine is on 700b server interpreted as separate physical machine).
Aron does not explicitly teach in response to receipt, of a referral request for a particular storage item from a user virtual machine; look up a file share path for the particular storage item in a map of at least a portion of the distributed file share of storage items; provide a referral including the file share path that identifies a second file server virtual machine. 
However, Love teaches the concept of file referral and also teaches 
in response to receipt, of a referral request for a particular storage item perform specific functionality (see Love, [col3 lines9-11] “When… sends a request to access data on First Server 102, First Server 102 either allows access to the data, or attempts to locate the data”). 
	look up a file share path for the particular storage item in a map of at least a portion of data (see Love, [col3 line11] “First Server may locate the data by utilizing Network 
	provide a referral including the file share path that identifies second server data (see Love, [col5 line7] “a server may return a referral to the actual container location”; [col5 line46] “a file level referral is used to redirect the client to a second repository”; [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of requests and returning the referrals based on a specific criteria as being disclosed and taught by Love in the system taught by Aron to yield the predictable results of significantly improving the process of accessing information in data systems (see Love, [col1 line40] “There is a need, therefore, for an improved method, article of manufacture, and apparatus for accessing information in data systems”).

	Regarding claim 6, the proposed combination of Aron and Love teaches
	wherein the first file server virtual machine comprises (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as first file server virtual machine) a first distributed data access coordinator that is configured to communicate with second distributed data access coordinator (see Aron, [col10 lines47-a of the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine) to look up the file share path for the particular storage item (see Love, [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”). The motivation for the proposed combination is maintained. 

	Regarding claim 7, the proposed combination of Aron and Love teaches
	wherein the second file server virtual machine comprises (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine) the map from which (see Love, [col3 line64] “a data system may contain ten servers. A network database may contain information about all the data across the ten servers”) the file share path is retrieved (see Love, [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell 

	Regarding claim 20, the proposed combination of Aron and Love teaches
	wherein looking up the file share path for the particular storage item comprises retrieving the file share path from (see Love, [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”) the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine). The motivation for the proposed combination is maintained. 

	Regarding claim 34, the proposed combination of Aron and Love teaches
wherein the first file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a) and the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine) form a portion of a cluster of file server virtual machines (see Aron, [col10 lines62-63] “Service VMs 71 0a-b appear to be of the virtualized file server (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8). 

	Regarding claim 36, the proposed combination of Aron and Love teaches
	wherein the first file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a) and the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine) form a portion of a cluster of file server virtual machines (see Aron, [col10 lines62-63] “Service VMs 71 0a-b appear to be acting as a clustered storage appliance”; Fig. 8 - 710) of the virtualized file server (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8). 

Regarding claim 38, the proposed combination of Aron and Love teaches
wherein the file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as file server virtual machine) and the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the form a portion of a cluster of file server virtual machines (see Aron, [col10 lines62-63] “Service VMs 71 0a-b appear to be acting as a clustered storage appliance”) of a virtualized file server, wherein the virtualized file server is configured to manage (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8) the distributed file share of storage items (see Aron, [col10 lines33-38] “a distributed platform that contains… multiple-tiers of storage. The multiple tiers of storage includes storage that is accessible through a network 140, such as cloud storage 726 or networked storage 728… These collected storage devices, both local and networked, form a storage pool 760”). 

Regarding claim 40, the proposed combination of Aron and Love teaches
wherein looking up the file share path for the particular storage item comprises retrieving the file share path from (see Love, [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”) the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine). The motivation for the proposed combination is maintained.

Claims 3-4, 17-19, 22-23, 25, 28, 33, 35, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Aron and Love in view of Pitts (US 2010/0082774 A1, hereinafter “Pitts”).

Regarding claim 3, the proposed combination of Aron and Love teaches
wherein the first file server virtual machine is configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a) detect a referral type associated with the referral request, wherein the referral type is (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”). 
The proposed combination of Aron and Love does not explicitly teach referral type is an internet protocol (IP)-based referral. 
However, Pitts teaches the concept of referral response and also teaches
referral is an internet protocol (IP)-based referral (see Pitts, [0267] “B. REFERRAL… The provider locator service may be queried and the IP address (or name) of the server now hosting file system 550e8400-e29b-41d4-a716-946655440000 is retrieved”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught by Pitts, in the system taught by the proposed combination of Aron and Love to yield the predictable results of providing improved mechanisms for navigating through global file system’s namespace and locating content of interest (see Pitts, [0081] “This massive amount of data demands improved mechanisms for navigating through the global file system's namespace and for locating content of interest”).

claim 4, the proposed combination of Aron and Love teaches
wherein, the first file server virtual machine is configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a) detect a referral type associated with the referral request and, in response to the referral type… (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”) the first file server virtual machine is configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a) construct the referral to (see Love, [col4 line11] “to perform a file level referral”) include the file share path with… (see Love, [col5 line7] “a server may return a referral to the actual container location”; [col5 line46] “a file level referral is used to redirect the client to a second repository”; [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”) of the second host machine (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 –700b server is interpreted as second host machine). 
The proposed combination of Aron and Love does not explicitly teach being a host-based referral… a host name of the second host machine.  
However Pitts teaches the concept of referral response and also teaches
being a host-based referral,… (see Pitts, [0267] “B. REFERRAL… If the host server's name was retrieved, DNS (or equivalent) may be called”)  a host name associated with host (see Pitts, [0267] “B. REFERRAL… If the host server's name was retrieved, DNS (or equivalent) may be called”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught by Pitts, in the system taught by the proposed combination of Aron and Love to yield the predictable results of providing improved mechanisms for navigating through global file system’s namespace and locating content of interest (see Pitts, [0081] “This massive amount of data demands improved mechanisms for navigating through the global file system's namespace and for locating content of interest”).

Regarding claim 17, the proposed combination of Aron and Love teaches
further comprising, responsive to receipt of the referral request: (see Love, [col3 line9-10] “When… sends a request to access data on First Server 102”). 
detecting whether a referral type associated with the referral request is (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”). 
The proposed combination of Aron and Love does not explicitly teach referral request is one of a host-based referral or an internet protocol (IP)-based referral. 
However Pitts teaches the concept of referral response and also teaches
referral is one of a host-based referral (see Pitts, [0267] “B. REFERRAL… If the host server's name was retrieved, DNS (or equivalent) may be called”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught 

Regarding claim 18, the proposed combination of Aron, Love and Pitts teaches
further comprising: in response to the referral type (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”) being a host-based referral, (see Pitts, [0267] “B. REFERRAL… If the host server's name was retrieved, DNS (or equivalent) may be called”) constructing the referral to (see Love, [col4 line11] “to perform a file level referral”) include the file share path with (see Love, [col5 line7] “a server may return a referral to the actual container location”; [col5 line46] “a file level referral is used to redirect the client to a second repository”; [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”) a host name (see Pitts, [0267] “B. REFERRAL… If the host server's name was retrieved, DNS (or equivalent) may be called”) associated with the second host machine (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 –700b server is interpreted as second host machine). The motivation for the proposed combination is maintained. 


claim 19, the proposed combination of Aron and Love teaches
further comprising, prior to receiving (see Aron, [col4 lines63] “before users can start accessing”) the referral request: (see Love, [col3 line9-10] “sends a request to access data on First Server 102”).
in response to receiving a connection request for the particular storage item and to a determination that the particular storage item is managed by another (see Love, [col3 line65- col4line6] “A network database may contain information about all the data across the ten servers. File X resides on servers 3, 4, and 5. If… asked server 1 to access File X, server 1 may contact the network database to determine that File X is on servers 3, 4, and 5”) file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8) of the virtualized file server, (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8).
The proposed combination of Aron and Love does not explicitly teach providing a not covered response. 
However Pitts teaches the concept of referral response and also teaches
providing a not covered response (see Pitts, [0260] “service fails to establish a connection to the targeted file or directory”).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught by Pitts, in the system taught by the proposed combination of Aron and Love to yield the predictable results of providing improved mechanisms for navigating through global file system’s namespace and locating content of interest (see Pitts, [0081] “This massive amount of data 

Regarding claim 22, the proposed combination of Aron and Love teaches
wherein the instructions further cause (see Aron, [col20 lines17-20] “The term "computer readable medium" or "computer usable medium" as used herein refers to any medium that participates in providing instructions to processor 1407 for execution”) the file server virtual machine to: (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as file server virtual machine).
detect a referral type associated with the referral request and, in response to… (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”) construct the referral to (see Love, [col4 line11] “to perform a file level referral”) include the file share path with… (see Love, [col5 line7] “a server may return a referral to the actual container location”; [col5 line46] “a file level referral is used to redirect the client to a second repository”; [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”) associated with the separate physical machine hosting the second file server virtual machine (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b 
The proposed combination of Aron and Love does not explicitly teach detection of a host-based referral type, … a host name associated with the separate physical machine.  
However Pitts teaches the concept of referral response and also teaches
detection of a host-based referral type, (see Pitts, [0267] “B. REFERRAL… If the host server's name was retrieved, DNS (or equivalent) may be called”) a host name associated with host (see Pitts, [0267] “B. REFERRAL… If the host server's name was retrieved, DNS (or equivalent) may be called”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught by Pitts, in the system taught by the proposed combination of Aron and Love to yield the predictable results of providing improved mechanisms for navigating through global file system’s namespace and locating content of interest (see Pitts, [0081] “This massive amount of data demands improved mechanisms for navigating through the global file system's namespace and for locating content of interest”).

Regarding claim 23, the proposed combination of Aron and Love teaches
wherein the instructions further cause (see Aron, [col20 lines17-20] “The term "computer readable medium" or "computer usable medium" as used herein refers to any medium that participates in providing instructions to processor 1407 for execution”) the file server virtual machine to: (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service 
detect a referral type associated with the referral request and, in response to detection of referral type… (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”) construct the referral to (see Love, [col4 line11] “to perform a file level referral”) include the file share path with… (see Love, [col5 line7] “a server may return a referral to the actual container location”; [col5 line46] “a file level referral is used to redirect the client to a second repository”; [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”) associated with the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine). 
The proposed combination of Aron and Love does not explicitly teach referral type an IP-based referral type; file share path with an IP address. 
However Pitts teaches the concept of referral response and also teaches
referral being an IP-based referral type, (see Pitts, [0267] “B. REFERRAL… The provider locator service may be queried and the IP address (or name) of the server now hosting file system 550e8400-e29b-41d4-a716-946655440000 is retrieved”). 
the path includes an IP address (see Pitts, [0267] “B. REFERRAL… The provider locator service may be queried and the IP address (or name) of the server now hosting file system 550e8400-e29b-41d4-a716-946655440000 is retrieved”).


Regarding claim 25, the proposed combination of Aron and Love teaches
wherein, in response to the referral type being… (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”) the first file server virtual machine is configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a) construct the referral to (see Love, [col4 line11] “to perform a file level referral”) include the file share path with… (see Love, [col5 line7] “a server may return a referral to the actual container location”; [col5 line46] “a file level referral is used to redirect the client to a second repository”; [col3 line11] “First Server may locate the data by utilizing Network Database 106. Network Database 106 contains information about all the data in the network, such as the data's location, file names, etc…. First Server 102 will attempt to locate the data by contacting Network Database 106. Network Database 106 may tell First Server 102 that the data requested is stored on Second Server 104”) associated with the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The 
The proposed combination of Aron and Love does not explicitly teach referral type being an IP-based referral; file share path with an IP address. 
However Pitts teaches the concept of referral response and also teaches
referral being an IP-based referral, (see Pitts, [0267] “B. REFERRAL… The provider locator service may be queried and the IP address (or name) of the server now hosting file system 550e8400-e29b-41d4-a716-946655440000 is retrieved”). 
the path includes an IP address (see Pitts, [0267] “B. REFERRAL… The provider locator service may be queried and the IP address (or name) of the server now hosting file system 550e8400-e29b-41d4-a716-946655440000 is retrieved”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught by Pitts, in the system taught by the proposed combination of Aron and Love to yield the predictable results of providing improved mechanisms for navigating through global file system’s namespace and locating content of interest (see Pitts, [0081] “This massive amount of data demands improved mechanisms for navigating through the global file system's namespace and for locating content of interest”).

Regarding claim 28, the proposed combination of Aron and Love teaches
further comprising: in response to the referral type… (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”) constructing the referral to (see Love, [col4 line11] “to perform a file level referral”) include the file share path with… (see Love, [col5 line7] “a server may return a referral to the actual container location”; [col5 line46] “a file level referral is used to redirect the client to a second repository”; [col3 associated with the second file server virtual machine (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine). 
The proposed combination of Aron and Love does not explicitly teach referral type being the IP-based referral; file share path with an IP address. 
However Pitts teaches the concept of referral response and also teaches
referral being an IP-based referral, (see Pitts, [0267] “B. REFERRAL… The provider locator service may be queried and the IP address (or name) of the server now hosting file system 550e8400-e29b-41d4-a716-946655440000 is retrieved”). 
the path includes an IP address (see Pitts, [0267] “B. REFERRAL… The provider locator service may be queried and the IP address (or name) of the server now hosting file system 550e8400-e29b-41d4-a716-946655440000 is retrieved”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught by Pitts, in the system taught by the proposed combination of Aron and Love to yield the predictable results of providing improved mechanisms for navigating through global file system’s namespace and locating content of interest (see Pitts, [0081] “This massive amount of data demands improved mechanisms for navigating through the global file system's namespace and for locating content of interest”).

Regarding claim 33, the proposed combination of Aron and Love teaches
wherein the first file server virtual machine is further configured to, (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as first file server virtual machine) in response to receipt of the referral request: (see Love, [col3 lines9-11] “When… sends a request to access data on First Server 102”) detect a referral type associated with the referral request, wherein the referral is (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”). 
The proposed combination of Aron and Love does not explicitly teach referral is constructed in accordance with the referral type. 
However, Pitts teaches the concept of referral response and also teaches
referrals constructed in accordance with the referral type (see Pitts, [0267] “B. REFERRAL… If the host server's name was retrieved, DNS (or equivalent) may be called”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught by Pitts, in the system taught by the proposed combination of Aron and Love to yield the predictable results of providing improved mechanisms for navigating through global file system’s namespace and locating content of interest (see Pitts, [0081] “This massive amount of data demands improved mechanisms for navigating through the global file system's namespace and for locating content of interest”).


claim 35, the proposed combination of Aron and Love teaches
detecting a referral type associated with the referral request, wherein the referral is (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”). 
The proposed combination of Aron and Love does not explicitly teach referral is constructed in accordance with the referral type. 
However, Pitts teaches the concept of referral response and also teaches
referrals constructed in accordance with the referral type (see Pitts, [0267] “B. REFERRAL… If the host server's name was retrieved, DNS (or equivalent) may be called”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught by Pitts, in the system taught by the proposed combination of Aron and Love to yield the predictable results of providing improved mechanisms for navigating through global file system’s namespace and locating content of interest (see Pitts, [0081] “This massive amount of data demands improved mechanisms for navigating through the global file system's namespace and for locating content of interest”).

Regarding claim 37, the proposed combination of Aron and Love teaches
wherein the instructions further cause the file server virtual machine to, (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as file server virtual machine) in response to receipt of the referral request for the particular storage item (see Love, [col3 lines9-10] “When… sends a request to access data on First Server 102”) from the user virtual machine: (see Aron, [col10 lines48-50] “to detect a referral type associated with the referral request, wherein the referral is (see Love, [col3 line10] “First Server 102 either allows access to the data, or attempts to locate the data”).
The proposed combination of Aron and Love does not explicitly teach referral is constructed in accordance with the referral type. 
However, Pitts teaches the concept of referral response and also teaches
referrals constructed in accordance with the referral type (see Pitts, [0267] “B. REFERRAL… If the host server's name was retrieved, DNS (or equivalent) may be called”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught by Pitts, in the system taught by the proposed combination of Aron and Love to yield the predictable results of providing improved mechanisms for navigating through global file system’s namespace and locating content of interest (see Pitts, [0081] “This massive amount of data demands improved mechanisms for navigating through the global file system's namespace and for locating content of interest”).

Regarding claim 39, the proposed combination of Aron and Love teaches
wherein the instructions further cause the file server virtual machine to, (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as file server virtual machine) prior to receiving (see Aron, [col4 lines63] “before users can start accessing”) the referral request: (see Love, [col3 lines9-10] “sends a request to in response to receiving a connection request for the particular storage item and to a determination that the particular storage item is managed by another (see Love, [col3 line65- col4line6] “A network database may contain information about all the data across the ten servers. File X resides on servers 3, 4, and 5. If… asked server 1 to access File X, server 1 may contact the network database to determine that File X is on servers 3, 4, and 5”) file server virtual machine, (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as file server virtual machine).
The proposed combination of Aron and Love does not explicitly teach providing a not covered response. 
However Pitts teaches the concept of referral response and also teaches
providing a not covered response (see Pitts, [0260] “service fails to establish a connection to the targeted file or directory”).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of service failing to establish a connection, referrals based on host server name and IP address as being disclosed and taught by Pitts, in the system taught by the proposed combination of Aron and Love to yield the predictable results of providing improved mechanisms for navigating through global file system’s namespace and locating content of interest (see Pitts, [0081] “This massive amount of data demands improved mechanisms for navigating through the global file system's namespace and for locating content of interest”).

Claims 8-10, 13, 26-27, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Aron and Love in view of Dornemann et al. (US 2016/0085574 A1, hereinafter “Dornemann”).

Regarding claim 8, Aron teaches
A system comprising: (see Aron, [col9 line44] “a storage management system for a virtualization environment”).
a virtualized file server comprising (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8) a plurality of file server virtual machines, wherein each of the plurality of file server virtual machines is configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a and 710b has been interpreted as multiple file server virtual machines) process storage item access requests (see Aron, [col10 lines38-40] “permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) from one or more user virtual machines sharing a host machine with a respective file server virtual machine of the plurality of file server virtual machines, (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 – 702a and 702b has been interpreted as user virtual machines is on 700a server interpreted as host machine) wherein each of the plurality of file server virtual machines is further configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is control access to a portion of a distributed file share of storage items, (see Aron, [10 lines35-40] “The multiple permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”; Fig. 8 – 722 and 724 has been interpreted as each portion of storage) such that the plurality of file sever virtual machines (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a and 710b has been interpreted as plurality of file server virtual machines) collectively control access to the distributed file share of storage items, (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) wherein a file server virtual machine of the plurality of file server virtual machines is configured to… (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as a file server virtual machines from 710a and 710b) of the distributed file share of storage items, wherein,… (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) of the distributed file share of storage items, (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) the file server virtual machine is configured to… (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage of the distributed file share (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”). 
Aron does not explicitly teach receive a request to enumerate contents, wherein, in response to the request to enumerate the contents to update a metadata database with retrieved metadata associated with a plurality of directories. 
However, Love teaches the concept of file referral and also teaches
receive a request to enumerate contents, wherein, in response to the request to enumerate the contents (see Love, [cols9-11] “When… sends a request to access data on First Server 102, First Server 102 either allows access to the data, or attempts to locate the data”). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of requests based on a specific criteria as being disclosed and taught by Love, in the system taught by Aron to yield the predictable results of significantly improving the process of accessing information in data systems (see Love, [col1 line40] “There is a need, therefore, for an improved method, article of manufacture, and apparatus for accessing information in data systems”). 
The proposed combination of Aron and Love does not explicitly teach to update a metadata database with retrieved metadata associated with a plurality of directories. 
However, Dornemann teaches the concept of metadata and also teaches
update a metadata database with retrieved metadata associated with (see Dornemann, [0074] “to access and modify metadata within the primary data 112. Metadata generally includes information about data objects or characteristics associated with the data objects”) a plurality of directories (see Dornemann, [0073] “primary data 112 can include files, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of metadata information as being disclosed and taught by Dornemann, in the system taught by the proposed combination of Aron and Love to yield the predictable results of effectively applying metadata in order to protect, move, manage, manipulate and analyze data (see Dornemann, [0062] “the information management system 100 generally refers to a combination of specialized components used to protect, move, manage, manipulate, analyze, and/or process data and metadata generated by the client computing devices 102”). 

Regarding claim 9, the proposed combination of Aron, Love and Dornemann teaches 
wherein the file server virtual machine comprises (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as file server virtual machines from 710a and 710b) a metadata database engine that is configured to allocate a buffer to store (see Dornemann, [0120] “the storage manager database 146 comprises a relational database (e.g., an SQL database) for tracking metadata”) the metadata database (see Dornemann, [0074] “to access and modify metadata within the primary data 112. Metadata generally includes information about data objects or characteristics associated with the data objects”). The motivation for the proposed combination is maintained. 

Regarding claim 10, the proposed combination of Aron, Love and Dornemann teaches 
wherein the metadata database comprises (see Dornemann, [0075] “Metadata can include”) a directory name, (see Dornemann, [0075] “a data object name”; [0073] “primary data  directory statistics, (see Dornemann, [0075] “file location within a file folder directory structure”) access control lists, or combinations thereof (see Dornemann, [0075] “access control lists [ACLs])”). The motivation for the proposed combination is maintained. 

Regarding claim 13, the proposed combination of Aron, Love and Dornemann teaches 
wherein the file server virtual machine is configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as file server virtual machines from 710a and 710b) retrieve first metadata associated with a first portion (see Dornemann, [0134] “configured to access data and/or metadata stored in the primary storage device(s) 104”) of the distributed file share (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”). The motivation for the proposed combination is maintained. 

Regarding claim 26, the proposed combination of Aron, Love and Dornemann teaches 
wherein a second file server virtual machine of the plurality of file server virtual machines is configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine) retrieve second metadata associated with (see Dornemann, [0135] “metadata that it has stored to the secondary storage device(s) 108”) a second portion of the distributed file share (see Aron, [10 lines35-40] “The multiple permits management of local storage 722/724 that is within or 

Regarding claim 27, the proposed combination of Aron, Love and Dornemann teaches 
wherein a second file server virtual machine hosted on a different host machine than the first file server virtual machine is configured to (see Aron, [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710b has been interpreted as second file server virtual machine is on 700b server interpreted as different host machine; 700a server is interpreted as host machine for first file server) manage a second portion of the distributed file share (see Aron, [10 lines35-40] “The multiple permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”; Fig. 8 – 724 has been interpreted as second portion of storage). 

Regarding claim 29, the proposed combination of Aron, Love and Dornemann teaches
wherein the request to enumerate contents (see Love, [col3 lines9-10] “When… sends a request to access data on First Server 102”) of the distributed file share of storage items is received from (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) a user virtual machine sharing a physical host machine with the file server virtual machine (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 702a and 702b has been interpreted as user virtual machines along with 710a are all on 700a server interpreted as host machine). The motivation for the proposed combination is maintained. 


Regarding claim 32, the proposed combination of Aron, Love and Dornemann teaches
wherein the plurality of file server virtual machines are configured to (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a and 710b has been interpreted as multiple file server virtual machines) process storage item access operations requested (see Aron, [col10 lines38-40] “permits management of local storage 722/724 that is within or directly attached to the server and/or appliance”; [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”) by user virtual machines with access (see Aron, [col10 lines48-50] “to manage the interactions between the underlying hardware and the one or more user VMs 702a, 702b, 702c, and 702d that run client software”; [col10 lines32-34] “The architecture of Fig. 8 can be implemented for a distributed platform that contains multiple servers 700a and 700b that manages multiple-tiers of storage”; [col9 lines59-60] “a host operating system”; Fig. 8 – 702a to the virtualized file server (see Aron, [col10 lines30-31] “an architecture for implementing storage management in a virtualization environment”; Fig. 8).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aron, Love and Dornemann in view of Yun (US 2016/0171241 A1, hereinafter “Yun”).

Regarding claim 11, the proposed combination of Aron, Love and Dornemann teaches
wherein a metadata database engine of (see Dornemann, [0120] “the storage manager database 146 comprises a relational database (e.g., an SQL database) for tracking metadata”) the file server virtual machine is configured to… (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as file server virtual machines from 710a and 710b) of the distributed file share (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”).
The proposed combination of Aron, Love and Dornemann does not explicitly teach remove an entry associated with a storage item from the metadata database in response to determining that the storage item has been removed from one of the plurality of directories. 
However, Yun teaches the concept of managing metadata and also teaches
remove an entry associated with a storage item from the metadata database (see Yun, [0061] “delete only the metadata associated with the file (e.g., information regarding the name of the file that is to be deleted”) in response to determining that the storage item has been removed (see Yun, [0061] “If the file system deletes a file stored on a storage device of from one of the plurality of directories (see Yun, [0069] “the file to be deleted, a location directory that stores the file”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of metadata information as being disclosed and taught by Yun, in the system taught by the proposed combination of Aron, Love and Dornemann to yield the predictable results of generated metadata that efficiently facilitates access to the file in a file system (see Yun, [0056] “the secure file-deletion function providing apparatus 200 may delete the file by overwriting a storage region that has stored metadata related to the file with the dummy value in order to make it more difficult and/or impossible to recover the file and/or metadata. In this regard, the metadata related to the file is data that is generated to facilitate access to the file in a file system and/or data that describes or provides additional information regarding the file”). 

Regarding claim 12, the proposed combination of Aron, Love and Dornemann teaches
wherein a metadata database engine of (see Dornemann, [0120] “the storage manager database 146 comprises a relational database (e.g., an SQL database) for tracking metadata”) the file server virtual machine is configured to… (see Aron, [col10 lines51-55] “A special VM 710a/710b is used to manage storage and I/0 activities… which is referred to herein as a "Service VM". The Service VMs 710a/710b implements a storage controller in user space on the various servers 710a and 710b”; Fig. 8 – 710a has been interpreted as file server virtual machines from 710a and 710b) pf the distributed file share (see Aron, [col10 lines56-58] “a distributed system 710 that manages all the storage resources, including the locally attached storage”).
The proposed combination of Aron, Love and Dornemann does not explicitly teach add an entry associated with a storage item to the metadata database in response to determining that the storage item has been added to one of the plurality of directories. 

add an entry associated with a storage item to the metadata database (see Yun, [0072] “may generate metadata of the first file in the same region as… filled with the metadata of the created first file”) in response to determining that the storage item has been added (see Yun, [0072] “to create a first file”) to one of the plurality of directories (see Yun, [0075] “file created to be stored in the same directory”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of metadata information as being disclosed and taught by Yun, in the system taught by the proposed combination of Aron, Love and Dornemann to yield the predictable results of generated metadata that efficiently facilitates access to the file in a file system (see Yun, [0056] “the secure file-deletion function providing apparatus 200 may delete the file by overwriting a storage region that has stored metadata related to the file with the dummy value in order to make it more difficult and/or impossible to recover the file and/or metadata. In this regard, the metadata related to the file is data that is generated to facilitate access to the file in a file system and/or data that describes or provides additional information regarding the file”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAISHALI SHAH/Examiner, Art Unit 2158